ARMED SERVICES BOARD OF CONTRACT APPEALS
    Appeals of -                                     )
                                                     )
    Sungwoo E&C Co., Ltd.                            )   ASBCA Nos. 61144, 61219, 62738
                                                     )
    Under Contract No. W91QVN-14-D-0034 et al.       )

    APPEARANCE FOR THE APPELLANT:                        Yong Eui Song, Esq.
                                                          Chung Jin Law Office
                                                          Seoul, Korea

    APPEARANCES FOR THE GOVERNMENT:                      Scott N. Flesch, Esq.
                                                          Army Chief Trial Attorney
                                                         Dana J. Chase, Esq.
                                                          Trial Attorney

                   OPINION BY ADMINISTRATIVE JUDGE MCNULTY

       Before us are several government motions to dismiss for lack of jurisdiction.
The government argues we lack jurisdiction due to the lack of proper Contract
Disputes Act (CDA) certifications for appellant, Sungwoo E & C Co., Ltd.’s
(Sungwoo’s) claims. The government also argues that Sungwoo has no authority to
pursue the appeals because it is in receivership in Korea. We grant the motion relating
to ASBCA No. 62738 and deny the motions relating to ASBCA Nos. 61144 and
61219.

          STATEMENT OF FACTS (SOF) FOR PURPOSES OF THE MOTION

      1. The appeals arise under several MATOC (Multiple Award Task Order
Contract) contracts for construction services provided in the Republic of Korea.
(61144, R4, tab 1; 61219, R4, tabs 13-17) 1.

       2. Appellant asserts its Contractor Performance Assessment Report (CPAR)
ratings for three task orders and the base year for one of the contracts were improper in
ASBCA No. 61144 (61144 R4, tab 29).




1
    The scope of the appeals was narrowed in the wake of the government motions
         discussed in the Board’s opinion in Sungwoo E&C Co., Ltd., ASBCA
         Nos. 61144, 61219, 19-1 BCA ¶ 37,449. Familiarity with that decision is
         presumed.
       3. Appellant initially sought 2,050,656,763 Won 2 under several different
theories in ASBCA No. 61219 (61219 R4, tab 27). This amount has been reduced to
669,536,295 Won by the Board’s decision in Sungwoo E&C Co., Ltd., ASBCA
Nos. 61144, 61219, 19-1 BCA ¶ 37,449.

      4. The claim concerning the CPAR ratings included the following certification
language:

                        We certify that the claim is made in good faith; that
                the supporting data are accurate and complete to the best of
                our knowledge and belief; and that we are duly authorized
                to certify the claim on behalf of the contractor, Sungwoo
                E&C.

(61144 R4, tab 29 at 2). The claim, dated December 18, 2016, was submitted on the
letterhead of the Chung Jin law office and signed by Mr. Song, Yong Eui, appellant’s
attorney. The claim did not include a demand for monetary damages (Id).

      5. The claim seeking monetary damages included the following certification
language:

                       We certify that the claim is made in good faith; that
                the supporting data are accurate and complete to the best of
                our knowledge and belief; that the amount requested
                accurately reflects the contract adjustment for which the
                contractor believes the Government is liable; and that we
                are duly authorized to certify the claim on behalf of the
                contractor, Sungwoo.

It too was submitted on the letterhead of the Chung Jin law office and was signed by
Mr. Song under date of December 17, 2016. (61219 R4, tab 27 at 00203)

       6. The government’s first motion to dismiss for lack of jurisdiction was filed
May 27, 2020. The government asserted there was no evidence Mr. Song had any
authority to bind appellant and therefore the certifications (for both the monetary and
the CPARS claim) were defective, appellant should be directed to show Mr. Song had
authority when he certified the claims, or correct the defects, or if the defects could not


2
    The Won is the currency of Korea. At the time of this opinion, the conversion rate is
        approximately 1,200 Won per U.S. Dollar. The amount of the claim (even as
        reduced by our earlier decision) was plainly well over the $100,000 threshold
        for certification under the CDA.
                                             2
be corrected that the monetary appeal should be dismissed. (Gov’t br. dtd. May 27,
2020 at 17) 3.

       7. After a conference call conducted July 24, 2020, it was agreed to defer ruling
on the motion as it appeared that, to the extent the certifications may be defective,
appellant should be able to remedy the defect (Bd. corr. ltr. dtd. July 24, 2020, ASBCA
No. 61144).

        8. In response to the arguments raised by the government in its motion,
appellant submitted a new monetary claim on September 22, 2020, which included a
certification (identical to the certification in the previous monetary claim) signed by
Mr. Charlie H. Yang. (Gov’t br. dtd. December 16, 2020, Ex. G-1 at 79)

       9. Under date of November 13, 2020, the contracting officer responded to the
new claim, questioning the authority of Mr. Yang, a former employee of appellant, to
bind appellant (id. at Ex. G-2).

        10. Appellant then submitted a power of attorney dated November 13, 2020,
signed by Mr. Kim, Hak Su, President/Representative Director, Sungwoo E&C Co.,
Ltd, which retroactively expressly authorized Mr. Yang to sign and certify the claim
(id. at Ex. G-3).

        11. The contracting officer continued to question the authority of Mr. Yang to
certify the claim, asserting he lacked authority to do so at the time he made the
certification (id. at Ex. G-2).

        12. Appellant filed an appeal on November 24, 2020, which was assigned
appeal number ASBCA No. 62738. In the Notice of Appeal, appellant noted that more
than 60 days had elapsed since the filing of its claim on September 22, 2020, with no
final decision from the contracting officer. (App. corr. dtd. November 24, 2020;
Notice of Docketing dtd. November 27, 2020, ASBCA No. 62378) Appellant also
submitted a second claim certified by Mr. Yang under date of November 18, 2020.
(Gov’t br. dtd. December 16, 2020, Ex. G-4) All of the monetary claims underlying
the appeals are essentially identical except for the certifications, originally by
Mr. Song, then by Mr. Yang before the power of attorney was issued by appellant and
finally again by Mr. Song, after the power of attorney was issued. The damages
sought also differ as a result of the Board’s ruling in Sungwoo E&C Co., Ltd.,
19 - 1 BCA ¶ 37,449, which partially dismissed appellant’s claims.



3
    There are multiple motions and multiple briefs under consideration. To minimize
         confusion, the date of the brief is included in the citation.
                                            3
        13. This second claim certified by Mr. Yang prompted a government motion to
dismiss ASBCA No. 62738 in which the government argues we lack jurisdiction due
to the certification provided by Mr. Yang being defective because he lacked authority
to bind appellant at the time the certification was made. (Gov’t br. dtd. December 16,
2020 at 7-8). Conflating the two claims certified by Mr. Yang, the second of which
has never been made subject of an appeal, the government also argues we lack
jurisdiction to consider this second claim because it is premature as the contracting
officer had not issued a final decision, which was not due until a month after the
government filed its motion to dismiss ASBCA No. 62738 (id. at 10).

      14. In March 2021, in a telephone call with government personnel and later
confirmed in a letter to the contracting officer, Mr. Yang revoked his certifications and
sought to withdraw from being deposed. This prompted another government motion to
dismiss all three appeals. (Gov’t br. dtd. April 5, 2020 at 8; Ex. G-1).

       15. Before the April 2021 motion was fully briefed a conference call was
conducted during which the pending motions were discussed and appellant advised it
would be able to remedy the defective certification. During the call, the government
advised that it had discovered that appellant was in receivership in Korea, suggesting
that an additional jurisdictional issue might be present. (Bd. corr. dtd. June 10, 2021).

       16. On June 17, 2021, appellant’s attorney submitted appellant’s power of
attorney dated June 14, 2021, signed by Mr. Kim, Hak Su, President/Resident Director
of Sungwoo E&C Co., Ltd. The power of attorney, in pertinent part, provides:

                      On behalf of the company, the undersigned hereby
              authorizes and empowers Mr. Song Yong Eui. . . to engage
              in acts listed below on behalf of Sungwoo E&C Co., Ltd.
              (“Company”).

                     1. Represent the Company on all matters related
                     to Contract Nos. W91QVN-14-D-0034, W91QVN-
                     12-D-0110, W91QVN-12-D-0114, W91QVN-12-
                     D-0119, W91QVN-12-D-0130, W91QVN-12-D-
                     0132, W91QVN-12-D-0143 and W91QVN-13-D-
                     0064 and Solicitation No. W91QVN-16-R-0008 and
                     Solicitation No. W91QVN-16-R-0091 and any
                     other contracts and solicitations the Company were
                     involved with the USFK.

                     2. Execute any and all certificates of claims
                        required and necessary for representation of the


                                            4
                       Company related to all matters described in
                       paragraph 1 above.

                    3. The undersigned retroactively approves all the
                       actions taken related to matters described in
                       paragraphs 1 and 2 above including the
                       previous execution of the certificates of claims
                       by Mr. Song Yong Eui.

(App. corr. dtd. June 17, 2021 at 1)(address omitted, emphasis added)

      17. With the power of attorney appellant also submitted another certification of
the monetary claim signed by Mr. Song. This certification stated:

             The undersigned has been representing Sungwoo E&C
             Co., Ltd. (“Company”) on all matters related to Contract
             Nos. W91QVN-14-D-0034, W91QVN-12-D-0110,
             W91QVN-12-D-0114, W91QVN-12-D-0119, W91QVN-
             12-D-0130, W91QVN-12-D-0132, W91QVN-12-D-0143,
             and W91QVN-13-D-0064, Solicitation No. W91QVN-16-
             R-0008 and Solicitation No. W91QVN-16-R-0091 and any
             other contracts and solicitations the Company were
             involved related to or arising out of Contract No.
             W91QVN-14-D-0034. Accordingly, I am familiar with the
             facts related to the monetary claim for which I am making
             the certificate of claims.

             I certify that the claim is made in good faith; that the
             supporting data are accurate and complete to the best of
             my knowledge and belief; that the amount requested
             accurately reflects the contract adjustment for which the
             Company believes the government is liable; and that I am
             duly authorized to certify the claim on behalf of the
             Company.

(Id.)

        18. The government “renewed” its motion to dismiss all three appeals for lack
of jurisdiction on September 21, 2021. In its renewal the government has added a new
argument, that appellant has no authority to prosecute the appeals because it is in
receivership in Korea. (Gov’t br. dtd. September 21, 2021 at 26-29).



                                          5
                                      DECISION

                        Standard of Review for a Motion to Dismiss

        Sungwoo, as the party invoking the Board’s jurisdiction, bears the burden of
establishing it. Tetra Tech EC, Inc., ASBCA Nos. 62449, 62450, 21-1 BCA ¶ 37,900
at 184,054 citing, Gen. Mills, Inc. v. United States, 957 F.3d 1275, 1284 (Fed. Cir.
2020). We accept as true all undisputed facts in the complaint and draw all reasonable
inferences in favor of the non-moving party. Id, citing Estes Exp. Lines. v. United
States, 739 F.3d 689, 692 (Fed. Cir. 2014). We may also “look beyond the pleadings
and ‘inquire into jurisdictional facts’ to determine whether jurisdiction exists.” Id.,
citing Env’t Safety Consultants, Inc., ASBCA No. 54615, 071 BCA ¶ 33,483
at 165,979). The facts supporting jurisdiction are subject to fact-finding by the Board
based on our review of the record, including undisputed evidence in the documents
included by the parties in their filings and the Rule 4 file. CCIE & Co., ASBCA
Nos. 58355, 59008, 14-1 BCA ¶ 35,700 at 174,816 (citing Raytheon Missile Sys.,
ASBCA 58011, 13 BCA ¶ 35,241 at 173,016). Virtually all of the jurisdictional facts
involved here are outside the pleadings, found in the parties’ filings.

                                     Introduction

       The CDA, 41 U.S.C. §7101-7109, requires the certification of claims “of more
than $100,000” id. at § 7103(b). This certification is required to be “executed by an
individual authorized to bind the contractor with respect to the claim” and must state
that:

             (A) the claim is made in good faith;
             (B) the supporting data are accurate and complete to the
             best of the contractor's knowledge and belief;
             (C) the amount requested accurately reflects the contract
             adjustment for which the contractor believes the Federal
             Government is liable; and
             (D) the certifier is authorized to certify the claim on behalf
             of the contractor.

Id.

A defective certification does not deprive the Board of jurisdiction if the defect is
corrected prior to the Board’s final decision (7103(b)(3); See also DAI Global, LLC v.




                                           6
Admin. of the United States Agency for Int’l Dev., 945 F.3d 1196 (Fed. Cir. 2019)
at 1198. 4

        The Claim Relating To The CPAR Ratings Does Not Require Certification

       The claim that is the subject of ASBCA No. 61144 questions the correctness of
the government’s CPAR ratings (SOF ¶ 2). No monetary amount is sought in this
claim. As the CDA only requires certification of claims in the amount of $100,000 or
more, no certification is required of this claim. Accordingly, whether the certification
made by appellant is adequate is of no consequence and we need not address this. As
no certification was required the government’s motion is denied.

                                    ASBCA No. 61219

       The government argues that Mr. Song does not have authority to bind appellant
because he is a lawyer and the record is devoid of any evidence that he was given
authority by appellant. In this regard the government argues:

               At the time Mr. Song filed the claims, it appears that he did
               not have authority to bind the contractor, Sungwoo E&C
               Co., Ltd., to the claims because Mr. Song signed the
               certifications as a foreign legal consultant. In Mr. Song’s
               capacity as a foreign legal consultant, Mr. Song’s authority
               would be limited to providing recommendations and
               advice to Sungwoo. Moreover, there is nothing in the
               record demonstrating the Mr. Song is a duly authorized
               corporate officer of the appellant or was given authority to
               act on behalf of the appellant. Because Mr. Song could
               have only acted as a consultant for Sungwoo, the claim


4
    While the Contracts Disputes Act of 1978 and its requirement for certification of
        claims over a certain threshold was intended to promote fairness and efficiency
        in resolving disputes, see After Arbaugh: Neither Claim Submission,
        Certification, Nor Timely Appeal Are Jurisdictional Prerequisites To Contract
        Disputes Act Litigation, Nathaniel E. Castellano, 47 PUB. CONT. L.J. 35 (2017)
        at 37, it spawned a large amount of litigation, see Ralph C. Nash & John
        Cibinic, The Contract Disputes Act: A Prescription for Wheelspinning,
        4 NASH & CIBINIC REP. ¶ 29 (1990) and, although the CDA, including the
        certification requirement, was amended in 1992, see Federal Courts
        Administration Act of 1992, Pub. L. No. 102-572, as demonstrated in this case,
        the certification requirement remains a trap for the unwary.

                                            7
                certifications signed by Mr. Song in his capacity as a
                foreign legal consultant are defective.

(Gov’t br. dtd. May 28, 2020 at 4-5)

        This is demonstrably wrong in the first instance because Mr. Song provided a
certification for the claim on June 17, 2021, at the same time he submitted the power
of attorney executed by Mr. Kim on June 14, 2021, granting him authority to do so.
Hence, regardless of whatever authority Mr. Song may or may not have had in 2016,
or whether the 2021 power of attorney was an effective ratification of the earlier
certification, on June 17, 2021, Mr. Song had the authority to certify the claim and he
did just that.

        To the extent that the government argues that Mr. Song, as an attorney and not
a direct employee of Sungwoo, cannot be granted the authority to certify a claim, it is
also mistaken. The government cites no authority for the propositions that a lawyer
cannot certify claims on behalf of its client and that the record must include evidence
of the authority to bind the claimant. The CDA permits anyone authorized to bind the
contractor to provide the certification. 41 U.S.C.§ 7103(b)(2). In fact, we have
previously recognized a certification made by a lawyer over the government’s
unsupported assertion that the lawyer lacked authority to bind the contractor. Appeal
of Home Ent’t., Inc., ASBCA No. 50791, 98-1 BCA ¶ 29,641 at 146,877. 5 Moreover,
there is no requirement that the person providing the certification be an employee of
the contractor or have any involvement with the administration or performance of the
contract as the government’s argument suggests. (SOF ¶¶ 5-6, 8-14, 16-18)

        The government also challenges Mr. Song’s certification on the basis that
Mr. Song lacks the requisite knowledge to certify the claim. The government argues
the certification must be provided by someone with an “ . . . appropriate knowledge of
the alleged government liability . . . ” citing 41 U.S.C. §7103(b)(1) and Federal
Aquisition Regulation (FAR) 33.207(c). (Gov’t br. dtd. May 27, 2020 at 5-6; Gov’t br.
dtd. November 2, 2021 at 7-8)). FAR 33.207(c) repeats 41 U.S.C. §7103(b)(1), which
is set forth above. This section with respect to knowledge merely requires that the
certification include a statement that the supporting data are accurate and complete to
the best of the knowledge and belief of the contractor and that the amount requested

5
    Home Ent’t., Inc. (HEI) involved a pre Federal Courts Administration Act of 1992
        contract with a non-appropriated funds Disputes clause, which permitted
        certification by anyone duly authorized to bind the contractor. As in this appeal
        the government in HEI offered no proof of its assertion the certifier lacked
        authority to bind the contractor. Unlike this appeal, HEI never offered
        additional evidence beyond the self-certification of the certifier that he was duly
        authorized to bind the contractor.
                                              8
accurately reflects the contract adjustment for which the contractor believes the
government is liable. There is no requirement included in this language that the
certifying individual have sufficient personal knowledge of the details of the claim
itself to respond to the government’s discovery requests as the government argues.
The government has not established that Mr. Song does not have or could not possibly
have belief regarding whether the supporting data are accurate and complete to the
best of appellant’s knowledge. Nor has it established that Mr. Song does not know or
could not possibly know whether the amount sought accurately reflects the amount the
contractor believes the government is liable for.

        We have no basis to question Mr. Song’s ability to certify the claim as he did
on June 17, 2021. Inasmuch as that certification would remedy any defect in the
certification earlier submitted and it was provided prior to our entering judgment in
this appeal, we find that the claim is properly certified. See 41 U.S.C. 7103(b)(3).

                                      ASBCA No. 62738

        This appeal is the one that was certified by Mr. Yang, whose authority to certify
was challenged by the government and who ultimately “revoked” his certification
rather than subjecting himself to deposition in this matter. Functionally, this appeal is
based on a claim that was identical to the one submitted in ASBCA No. 61219 and we
believe that the only reason that it was submitted was in a slightly clumsy effort to
remedy certification problems with Sungwoo’s first claim. That first claim, we have
held above, is now properly certified and before us. Thus, we need not address the
potentially thorny issue of the effect of Mr. Yang’s attempt to withdraw his
certification because we dismiss this appeal as being of a duplicative claim. See, e.g.
Minesen Co., ASBCA No 56346, 10-2 BCA ¶ 34,510 at 170,175.

                                   The Receivership Issue

        The government also argues appellant lacks the authority to prosecute the
appeals because it is in receivership in Korea. (Gov’t br. dtd. September 21, 2021
at 19, 26-29). In response appellant asserts it came out of receivership in September
2021 and supports the assertion with a copy of the Korean court’s order, dated
September 27, 2021, discontinuing the receivership. Appellant also provides a
translation of the order, which the government has not objected to 6. (App. resp. br.
dtd. October 3, 2021 at 2, 5-7) In its reply brief the government argues appellant has

6
    Courts interpreting FED. R. CIV. P. 44.1 have found it is within their discretion to rely
         upon unofficial translations of foreign law proffered by a party, particularly
         when the opposing party does not object to the translation. See, e.g., Densys
         Ltd. v. 3Shape Trios A/S, 336 F.R.D. 126, 131-132 (W.D. Tex. 2020) citing
         Forzley v. AVCO Corp. Elecs. Div., 826 F.2d 974 (11th Cir. 1987).
                                               9
not established it was authorized by the Korean court to ratify the certification when it
did so in June 2021 while still in receivership. (Gov’t reply br. dtd. November 2, 2021
at 10-11) We find appellant has established the receivership has ended, which moots
the government’s argument that appellant has no authority to prosecute the appeal
because it is in receivership. Furthermore, even if the receivership was still pending
we would find in appellant’s favor because the government failed to produce any
evidence to support its argument.

        The government speculates appellant lacks authority to prosecute the appeals
based upon what it asserts is the language of the Korean Debtor Rehabilitation and
Bankruptcy Act 7. In determining questions of foreign law, we follow Board Rule 6(c)
which is modelled on Federal Rule of Civil Procedure (FED. R. CIV. P.) 44.1. Edward
Hayes, as Liquidator of Base Operation Services GMBH, ASBCA Nos. 59829, 59907,
17-1 BCA ¶ 36,677 at 178,596 citing Gesellschaft fuer Fertigungstechnik u.
Maschinenbau AG (GFM), ASBCA No. 24816, 81-1 BCA ¶ 14,924 at 73,847.
Determinations of foreign law are treated as questions of law. It is within our
discretion to consider any relevant material or source. (Id.) Typically, courts rely on
testimony of experts and foreign decisional law to determine what foreign law is and
how it may affect the issue before it. In the Hayes appeal the movant proffered expert
testimony. We have no such evidence here and decline to exercise our discretion to
research the law ourselves because, as discussed below, based upon what the
government has argued, we have enough to make a decision. See Telesphore Couture
v. Watkins, 162 F. Supp. 727 (E.D.N.Y. 1958) for an example of a court declining to
engage in researching a question of foreign law where the movant had failed to offer
the testimony of experts or any applicable case law 8.


7
  The government provided a complete copy of the Korean law in English. (Gov’t br.
       dtd. September 21, 2021, Ex. G-24). Appellant has not objected to the
       translation, which we accept. See n.6, supra. However, the government has not
       provided any affidavits from someone with expertise in how the law is
       interpreted and treated by the Korean courts, or cited to any Korean decisional
       law that would assist the Board in determining whether the government’s
       arguments are correct. The government also submitted an article discussing the
       Korean Act, but this article does not include any discussion that supports the
       government argument. (Gov’t br. dtd. September 21, 2021, Ex. G-32).
8
  Telesphore predates the 1966 revision to the FED. R. CIV. P. which changed
       determinations of foreign law from questions of fact to questions of law. This
       revision did not lead to a requirement that courts engage in independent
       research of what foreign law is. See Twohy v. First Nat. Bank of Chicago, 758
       F.2d 1185, 1193 (7th Cir. 1985) for a discussion of the 1966 revision and
       independent research of foreign law by courts.

                                           10
        The government asserts Article 61 of the Korean Act “ . . . provides that the
custodian may be required to seek permission of the Bankruptcy Court before ‘filing a
lawsuit; making a compromise or concluding any arbitration agreement; relinquishing
any rights; and . . . other acts designated by the court.’” (Gov’t br. dtd. September 21,
2021 at 17-18). None of the language cited by the government appears to be
applicable to the circumstances of the appeals. Appellant commenced this litigation in
2016. There is no proof offered by the government that appellant was in receivership
in 2016 or acting without approval of the Korean court or even that approval would be
necessary to prosecute the appeals. The language the government relies on states that
approval may be required. Specifically, the government argues appellant was required
to seek the permission of the Korean court to issue the power attorney by which
appellant expressly ratified the certifications made by Mr. Song in 2016 and permitted
him to issue the new certification on June 17, 2021, but there is no language to support
this argument unless it might be included in the phrase “other acts designated by the
court,” but the government has provided no evidence that the Korean court would
require this. Even if the receivership issue was not moot, the government has failed to
establish the Korean Act would prevent appellant’s ratification of the certifications or
grant of permission to issue a new certification.

                                    CONCLUSION

        Mr. Song’s certification evidenced by a power of attorney executed by
appellant’s President/Resident Director unequivocally establishes that appellant’s
attorney, Mr. Song has the requisite authority to bind appellant. The language used in
the certification complies with the requirements of 41 U.S.C. § 7103(b)(1).
Accordingly, we find his certification of the original monetary claim in June 2021 is
valid and that we have jurisdiction with respect to ASBCA No. 61219. ASBCA No.
61144, challenging the proprietary of the government’s CPAR ratings, does not
involve a claim for money and requires no certification under the CDA. Accordingly,
we have jurisdiction of ASBCA No. 61144 too. Because we have jurisdiction over
ASBCA No. 61219, the claim in ASBCA 62738 is duplicative and is dismissed on that
ground. Appellant has established it is no longer in receivership, and the government
failed to prove that appellant was without authority to ratify the claim certification
made by Mr. Song in 2016. Accordingly, we permit ASBCA Nos. 61144 and 61219




                                           11
  to go forward. The government’s motions are partially denied and partially granted, as
  set forth above. The government’s request for an evidentiary hearing is denied.

           Dated: April 27, 2022



                                                  CHRISTOPHER M. MCNULTY
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

I concur                                            I concur




RICHARD SHACKLEFORD                                 J. REID PROUTY
Administrative Judge                                Administrative Judge
Acting Chairman                                     Vice Chairman
Armed Services Board                                Armed Services Board
of Contract Appeals                                 of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61144, 61219, 62738,
Appeals of Sungwoo E&C Co., Ltd., rendered in conformance with the Board’s Charter.

      Dated: April 27, 2022



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            12